Title: To George Washington from Robert Townsend Hooe, 28 July 1788
From: Hooe, Robert Townsend
To: Washington, George



Dr Sir,
Alexandria July 28th 1788.

I have been for some time past endeavoring to state the claims and Collect the Debts due to Mr Bennetts Estate & as I find among others they claim a Sum due from the Estate of Mr Thomas Colville late of this County, I have applied to Mr Thomas West for an Acct of the disposition of the Monies arising from the Sale of the Maryland Tract, also the Legacy left by Mr Colville to Mr Bennett, and had hopes he could satisfie me upon looking into his Fathers Papers but he refers me to Your Excellency saying that such Papers as he had of his Fathers relating thereto are in your Possession, & that he thinks Bonds of the Purchasers of the Maryland Tract were lodged with you. If this be the case I shall be extremely obliged if Your Excellency will let me know whether they are to be Assign’d or if you intend to order the Money to be Collected & paid. I have the Honor to be, Sir, Your Excellency’s most Obt Servt

R. Td Hooe

